Citation Nr: 0424968	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-20 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms such as anxiety, 
intrusive thoughts and flashbacks, sleep difficulty including 
nightmares, isolation, irritability, aggression, and impaired 
communication resulting in total occupational and social 
impairment and the need to take regularly prescribed 
medication.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In August 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies as 
well as any records available from a private doctor or 
facility where the veteran received treatment.  While the 
August 2003 notice letter did not specifically advise the 
veteran to provide any evidence in his possession that 
pertains to his claim, he was informed to furnish medical 
evidence which would show an increase in severity of his 
current mental disability.  The Board finds that the veteran 
was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received on May 7, 2001.  Thereafter, in a 
rating decision dated in November 2001 the veteran's claim 
was denied.  Only after that rating action was promulgated 
did the RO, on August 12, 2003, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
August 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  In fact, on August 21, 2003, in 
response to the notice letter, the veteran informed VA that 
he had no further evidence to submit.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claim for PTSD.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing a November 2001 rating decision, 
which denied an increase for the veteran's service-connected 
PTSD currently evaluated at 30 percent disabling, effective 
April 17, 1989.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a mental condition that has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social function or to require continuous medication warrants 
a 0 percent evaluation.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

VA outpatient treatment reports from May 2001 to November 
2003 are of record.  During these sessions the veteran was 
alert, fairly groomed, and made good eye contact.  The 
veteran reported poor sleep, anxiety, panic attacks, 
nightmares, intrusive thoughts, and flashbacks.  He reported 
avoiding crowds and triggers.  He reported being frequently 
irritable and angry, and on occasion verbally and physically 
abusive.  His manner ranged from somewhat belligerent and 
argumentative to pleasant and cooperative; his speech ranged 
from pressured to spontaneous; his affect ranged from labile 
and irritable to appropriate; and his thought processes 
ranged from tangential to logical and goal oriented.   

In addition to the veteran's PTSD, during the last six months 
of 2001 he also suffered from a bipolar disorder hypomanic 
episode eventually controlled by medication.  

At a VA examination in September 2001, the veteran reported 
poor sleep, nightmares, avoiding crowds and triggers, being 
irritable and anxious, having an exaggerated startle 
response, poor memory, decreased concentration, and poor self 
esteem.  In addition, the veteran reported frequently 
isolating himself for hours.  The veteran reported being 
married twice and having one son from his second marriage.  
He stated that the impact of military service on his family 
life was profound and that he was unable to relate to his 
family members in a meaningful relationship.  He reported 
having a problem with anger management and that he isolated 
himself very often in his room.  The veteran stated that he 
first began treatment for anxiety, depression, flashbacks, 
irritability, mood swings, and hypomanic episodes in 1983.  

The mental status examination revealed that the veteran was 
oriented to time, place and person.  He was dressed and 
groomed casually.  The veteran was very cooperative and 
established good eye contact.  His speech was normal, non-
pressured, and non-tangential.  The veteran's mood was 
reported as normal and his affect as appropriate.  The 
veteran did not exhibit any psychomotor symptoms and he 
denied any suicidal or homicidal ideation but stated that 
occasionally he heard voices.  The veteran reportedly did not 
exhibit any manic symptoms or symptoms of panic attacks or 
OCD.  The examiner noted that the veteran's knowledge base, 
abstraction, insight, and judgments were intact.  

The veteran was diagnosed with moderate and chronic PTSD and 
bipolar disorder by history and assigned a GAF of 50 to 55.  
The examiner stated, "I feel that the [veteran] meets the 
criteria for post-traumatic stress disorder which is chronic 
in nature.  He relives that experience continually and has 
multiple flashbacks.  He has intense psychological distress 
to certain triggers such as loud noise, noise of choppers and 
smells.  The [veteran] tends to isolate himself and has 
basically no social life.  The [veteran] is very 
hypervigilant and hyperaroused as evident by his problems 
with sleep, irritability, difficulty concentrating and 
difficulty remembering.  He still has noticeable anxiety and 
psychological distress when recalling Vietnam.  I do feel 
that post-traumatic stress disorder is having a tremendous 
impact on his social and occupational functioning." 

At a VA examination in July 2003, the veteran reported that 
he had been residing with his girlfriend for 22 years and 
that he had not worked since 1989 because of his inability to 
concentrate, his desire for social isolation, hypervigilance, 
and easy distractibility.  He reported that he had lost more 
than 26 jobs due to his inability to be around people and his 
irritability.  The veteran reported poor sleep (although 
improved since taking medication), nightmares, flashbacks 
that caused disorientation, irritability, anxiety, and 
hypervigilance, which the veteran called panic attacks.  The 
veteran demonstrated intact memory but decreased 
concentration.  The veteran also reported feeling so anxious 
all the time that he limited his daily activity to sitting in 
the kitchen and listening to the radio to calm down.  His 
girlfriend reported that he can sit alone for up to 8 hours a 
day.  The veteran reported not watching T.V., which could 
cause flashbacks, and disliking venturing outside his home 
because this increased his anxiety.  The veteran reported 
panic attacks but the examiner noted that these were more 
similar to hypervigilance where the veteran scans the 
environment for possible flashback triggers.  Essentially the 
veteran reported attending only family social functions where 
he felt safe.  The examiner also noted that the veteran has 
felt unsafe and vigilant since Vietnam and that the veteran 
reported that he built a bunker under his deck where he feels 
safe and protected.  

The mental status examination revealed that the veteran 
appeared much older than his stated age.  He was alert and 
oriented times four.  The examiner noted that the veteran was 
so anxious that it was difficult to have a conversation with 
him as he attempted to answer questions that he anticipated 
that the examiner would ask.  His speech was normal, his 
concentration was poor, his affect was restricted, and he was 
initially guarded.  No psychotic symptoms were exhibited.  No 
suicidal ideation was reported.  The veteran's memory was 
intact.  The veteran denied obsessions, compulsions, problems 
with any symptoms of eating disorders, or thoughts of wanting 
to hurt anyone else or a history of wanting to hurt himself.  

The veteran was diagnosed with PTSD, chronic; bipolar 
affective disorder, in remission, last episode hypomanic; and 
polysubstance in remission.  The examiner noted, "This has 
been a confusing case because symptoms of BPAD and PTSD can 
overlap.  Irritability and anger outbursts, poor 
concentration, dysphoria, and poor sleep can occur in both.  
However, symptoms of hypomania tend to be more episodic and 
marked by excessive activity, increased sociability, 
increased speech, and more disorganized thinking, such as 
flight of ideas.  If substance abuse is also present, it can 
make the diagnosis even more difficult."

The examiner continued, "If one takes an overview of this 
[veteran's] history, the most likely diagnosis is BPAD with 
probably at least three episodes of mixed symptomology and 
PTSD chronic.  At this point his most prominent symptoms are 
those of PTSD.  These are most responsibility for his 
unemployability.  Similar to [VA examiner's] exam of 
09/21/01, I judge this veteran's PTSD symptoms to have a 
tremendous disabling effect on his employability.  I believe 
100 percent employability status could be appropriate in this 
case."

The objective findings of record indicate that the veteran's 
PTSD symptoms match several of the ratings criteria under the 
30 percent rating (depressed mood, anxiety, infrequent panic 
attacks, chronic sleep impairment), the 50 percent rating 
(disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships), the 70 percent rating (speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control 
such as unprovoked irritability with periods of violence, 
difficulty in adapting to stressful circumstances), as well 
as the 100 percent rating (intermittent inability to perform 
activities of daily living and disorientation to time or 
place). 

The GAF score assigned at the September 2001 VA examination 
appears to be out of step with the veteran's psychological, 
social and occupational functioning since May 2001.  The 
symptoms exhibited by the veteran are more indicative of a 
GAF score range between 35 and 40, which indicates some 
impairment in reality testing or communication or major 
impairment in several areas.  In fact, during the supportive 
therapy between May 2001 and November 2003, the veteran was 
assigned a GAF score of 35 eleven times and a GAF score of 40 
eleven times.  In addition, at the July 2003 VA examination, 
the veteran was assigned a GAF of 35 because of the veteran's 
high occurrence for PTSD symptoms with communication 
deficits.  The examiner noted that these included 
anticipating questions, answering poorly before hearing the 
whole question, isolating himself excessively and not 
communicating on that basis.  

The Board, therefore, finds that while the disability picture 
does not completely conform to the criteria for a 100 percent 
rating, it more nearly approximates the criteria required for 
the 100 percent evaluation than it approximates the criteria 
for a 30 percent rating, a 50 percent rating, or a 70 percent 
rating as the medical evidence indicates that the veteran is 
unable to work in any occupation outside the home because of 
his PTSD.   See Mittleider v. West, 11 Vet. App. 181 (1998). 

Pursuant to 38 C.F.R. § 4.7 (2003) and with all reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that an increase to a 100 percent evaluation is appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).


ORDER

Entitlement to an increased evaluation of 100 percent for 
Post Traumatic Stress Disorder (PTSD), is granted subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



